Citation Nr: 0713102	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disorder due to 
exposure to Agent Orange, claimed as a skin disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had honorable active service from October 1964 to 
October 1968, with verified and unverified reserve component 
service for several years following his active service.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the service connection claims at issue 
in this appeal.  The veteran submitted timely disagreement 
with those denials in April 2003, and, after the RO issued a 
statement of the case (SOC) in September 2004, the veteran's 
timely substantive appeal was received later that same month.  

The veteran requested a hearing before the Board.  The 
requested Travel Board hearing was conducted before the 
undersigned Veterans Law Judge in February 2007.  During that 
hearing, the veteran testified that he wished to withdraw 
claim of entitlement to service connection for shell fragment 
wound, right forearm.  That withdrawal of the claim is valid, 
and that claim is no longer before the Board for appellate 
review.  38 C.F.R. § 20.204(a), (b) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran submitted a private clinical opinion dated in 
September 2003 which assigned a diagnosis of PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
55.  On VA examination conducted in July 2004, the examiner 
concluded that the veteran did not meet the criteria for 
PTSD, and assigned a GAF score of 66.  The VA examiner stated 
that the veteran's contention that he had been awarded a 
Purple Heart had not been verified.  

In fact, an amended DD214, dated in August 2003, which 
establishes that the service department has verified that the 
veteran was awarded a Purple Heart, among other awards and 
decorations, was submitted by the veteran in October 2003, 
and what appears to be an official original of that document 
was also received by VA in October 2003.  

Thus, there are two medical opinions of record, and those 
medical opinions reflect conflicting conclusions.  The 
medical opinion which concludes that the veteran meets the 
criteria for PTSD was rendered prior to the medical opinion 
which concludes that the veteran does not meet the criteria 
for PTSD.  The medical opinion which concludes that the 
veteran does not meet the criteria for PTSD incorrectly 
indicates that the veteran's contention that he was awarded a 
Purple Heart had not been verified, although that 
verification is, in fact, of record.  The board is unable to 
reconcile the two conflicting medical opinions.  Because the 
medical opinions appear to be of approximately equal weight 
and persuasive value, further development of medical evidence 
is required.

The veteran contends that he flew helicopter, receiving enemy 
fire with frequency.  He testified that his helicopter was 
hit my enemy fire at least 60 times, and that he engaged in 
combat with the enemy.  His DD214 clearly reflects that he 
received the Air Medal with the numerals "23" and a V 
device.  An individual flight record covering the period 
through April 1967 discloses that the veteran had logged over 
600 flight hours at that time.  A personnel evaluation also 
dated in April 1967 states that the veteran was the section 
leader in an armed helicopter platoon and noted that his 
decision-making under hostile fire was one of his greatest 
strengths, among others noted in the evaluation.  This 
information should be summarized for the provider who is 
designated to conduct further VA examination, and that 
summary should reflect that the veteran's award of a Purple 
Heart has been confirmed by the service department, together 
with a copy of the amended DD214.  

In his December 2002 claim, the veteran stated only that he 
was seeking service connection for exposure to Agent Orange.  
The March 2003 rating decision which denied that claim 
notified the veteran that exposure to Agent Orange was not a 
disabling condition, and the SOC issued in September 2004 
advised the veteran that evidence of a medical disability was 
required.  The veteran clarified, in his substantive appeal 
to the Board (VA Form 9), and in his testimony before the 
Board, that he is seeking service connection for a skin 
disorder, either on a direct basis or as due to exposure to 
Agent Orange.  The veteran should be afforded further 
development of this contention, as clarified.

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously 
been sent such notice, it is the Board's 
opinion that the veteran should again be 
provided with notice of VA's duties to assist 
and notify him, set forth in the Veterans 
Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), and implementing regulations, 
including 38 C.F.R § 3.159 (2006).  The notice 
should include an explanation as to the 
information or evidence needed to determine an 
effective date and a disability rating if the 
claim for service connection is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Each item of notice described in this 
paragraph should be issued prior to issuance 
of a supplemental statement of the case 
(SSOC).  

2.  The veteran should again be offered the 
opportunity to identify any additional 
relevant evidence not of record, including 
additional private clinical records from the 
provider who signed the September 2003 opinion 
that the veteran met the criteria for a 
diagnosis of PTSD, including any non-VA 
clinical records and alternative types of 
evidence, such as statements from other, 
including former employers, employment 
clinical records, and the like.

3.  The veteran's current VA clinical records, 
if he is obtaining VA treatment, should be 
obtained.  

4.  The veteran should be afforded VA 
examination of the skin.  The examiner should 
be provided with a copy of this Remand, the 
claims file, and the veteran's current VA 
clinical records, if the veteran has sought VA 
treatment.  After examining the veteran and 
conducting any necessary laboratory or other 
diagnostic examinations, the examiner should 
state whether it is appropriate to assign a 
diagnosis of tinea versicolor.  Color 
photographs should be obtained.  If a 
diagnosis of tinea versicolor is assigned, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or greater likelihood) or less than 
likely that the veteran's tinea versicolor was 
incurred during or as a result of the 
veteran's military service.  The examiner 
should explain the rationale for the opinion 
expressed.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  The veteran should be afforded VA 
psychiatric examination of the skin.  The 
examiner should be provided with a copy of 
this Remand, the claims file, the veteran's 
current VA clinical records, if the veteran 
has sought VA treatment, and a summary of the 
veteran's military occupation specialty (MOS) 
and duties, as shown by the service personnel 
records, a summary of his confirmed awards and 
decorations.  In particular, the examiner 
should review the private September 2003 
opinion and the report of the July 2004 VA 
examination.

After examining the veteran and conducting any 
necessary diagnostic examinations, the 
examiner should state whether it is 
appropriate to assign a diagnosis of PTSD, and 
should state whether the veteran has any 
acquired psychiatric disorder.  If a diagnosis 
of any psychiatric disorder, to include PTSD, 
is assigned, the examiner should assign a GAF 
score.  The examiner should provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent or greater likelihood) or less 
than likely that the veteran's psychiatric 
disorder, however diagnosed, was incurred 
during or as a result of the veteran's 
military service.  The examiner should explain 
the rationale for the opinion expressed.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

6.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed 
and it be determined if the veteran's 
claims can be granted.  If any claim is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



